                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )      No.    2:18-CR-190
                                                )
 JIMMY R. HICKS                                 )


                                       ORDER

       Now before the Court is the defendant’s counseled motion for compassionate

 release. [Doc. 63]. The United States is DIRECTED to respond to that filing no later than

 August 4, 2020.

       IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                       United States District Judge




Case 2:18-cr-00190-RLJ-CRW Document 64 Filed 07/13/20 Page 1 of 1 PageID #: 428
